DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 26 August 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2015-0045388 using US Pub 2016/0211500 as an English equivalent, both of record) in view of Gless (DE 10 2012 221780, cited in IDS, a machine translation of which is attached).
In regard to claims 1, 16 and 17, Lee et al. teach a method of welding an electrode tab of a cable type secondary battery, the method comprising: preparing an electrode stack with an insulating layer (polymer film), a current collecting layer (current collector), and a primer layer (conductive layer), sequentially provided (paragraph [0037-0039]);
forming an electrode active material layer which is provided on the primer layer and has a region to which the primer layer is exposed (paragraph [0039]); 

Lee et al. teach laser welding but do not specifically disclose the laser penetrates through the insulating layer or a transmittance of the insulating layer.  However, Gless teaches a similar electrode forming method using laser welding to connect a cell connectors 130, i.e. a metal tab to current conductors (connection terminals 120) and the desirability to provide an insulator film (cover 140) of an optically transparent material to the laser wavelengths (i.e. 100% transmittance) so that the laser may penetrate through the insulating layer to form the welded connection because such protects the cell connector and terminal during welding preventing an electric arc or contamination to the weld (see paragraphs [0007-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to form an optically transparent insulating layer through the which laser passes during welding in the method of Lee et al. as such enhances the quality of the welding between current conducting terminals and current collectors as taught by Gless.
In regard to claim 2, Lee et al. teach the forming of the electrode active material layer includes providing the electrode active material layer on the primer layer, and exposing one region of the primer layer by removing one region of the electrode active material layer (paragraph [0039], figure 2).
In regard to claim 3, Lee et al. teach the forming of the electrode active material layer includes providing the electrode active material layer on the primer layer in a way to expose a region of the primer layer (figure 2, edge portions of the primer layer are exposed by removal).

In regard to claim 5, Lee et al. teach the pulsed laser beam is emitted by being focused on the current collecting layer (figure 3).
In regard to claims 6-10, Lee et al. teach a cable battery for portable communication devices (paragraph [0002]), a person of ordinary skill in the art would appreciate that such batteries necessarily have features on the micron scale in order to be lightweight and portable.  Therefore, the thickness ranges of claims 6-10 are obvious to one of ordinary skill in the art in order to optimize the weight and power density of the battery.  In any event, changes to size and shape of the prior art electrode structure are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV). 
In regard to claims 13-15, Lee et al. teach the welding pulse laser conditions in paragraph [0046] which depending on the pulse duration may overlap the claimed ranges.  Lee et al. shows in figure 3, annotated below, that the spot welding is performed such that spot welds with spacing between are formed. A person of ordinary skill in the art would appreciate that selecting the size and spacing of the welds would be an obvious choice depending on the overall size and shape of the joint being formed in order to miniaturize the battery for portable applications as noted above. 

    PNG
    media_image1.png
    372
    867
    media_image1.png
    Greyscale

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Gless as applied to claim 1 and further in view of Kwon et al. (US Pub 2014/0255741 newly cited).
In regard to claims 11 and 12, Lee et al. and Gless teach the method of claim 1 as applied above but do not specifically disclose the electrode stack further includes a bonding layer between the current collecting layer and the insulating layer.  However, Kwon et al. teach a similar cable battery 100, 200 etc. formed from current collectors 21, 120, 160 etc. with active material layers 12, 150 etc. and conductive layers 12, 23, 131, 251 etc. and the desirability to provide additional protective coating layers 131, 251, 331, 451 or porous coating layers 132, 252, 332, 452 on the micron scale which are layers formed with binder materials i.e. binding layers between various layers of the cable structure which increases the mechanical properties of the cable battery while allowing adequate electrolyte infiltration (paragraphs [0054-0136], figure 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to have additional micron sized binding layers in the method of Lee et al. as such enhances the enhances the mechanical properties of the battery as taught by Kwon et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723